Citation Nr: 0606321	
Decision Date: 03/03/06    Archive Date: 03/14/06	

DOCKET NO.  99-18 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 

[The issue of entitlement to a total disability rating based 
upon individual unemployability due to service-connected 
disability will be the subject of a separate decision.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to April 
1969, with service in the Republic of Vietnam from May 1968 
to April 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In a decision of January 2000, the Board denied entitlement 
to service connection for post-traumatic stress disorder.  
That decision was subsequently vacated by a May 2000 Board 
decision, which remanded the issue of service connection for 
post-traumatic stress disorder for additional development.  

The issue of service connection for post-traumatic stress 
disorder was again remanded in August 2001 and February 2005.  
The case is now, once more, before the Board for appellate 
review. 

The Board observes that, in a rating decision of August 2005, 
the RO granted service connection for a chronic skin 
condition, specifically, tinea versicolor.  In correspondence 
of September 2005, the veteran withdrew from consideration 
the issue of service connection for a chronic low back 
disorder, claimed as a disability of the lumbar spine.  
Accordingly, the issues of service connection for a chronic 
skin condition and low back disorder, which were formerly on 
appeal, are no longer before the Board.



FINDING OF FACT

The evidentiary record does not support a diagnosis of post-
traumatic stress disorder related to the veteran's active 
military service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active wartime service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held, however, that providing VCAA 
notice to the claimant after the initial decision could 
satisfy the requirements of the VCAA if the timing of the 
notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have had any effect on the 
case, or to have caused injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp. v. Lydall, 
Inc., 159 F. 3d 534, 549 (Fed. Cir. 1998).  

In this case, in correspondence of October 2001, October 
2003, February 2005, and June 2005, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by the VA, and the need for the veteran to advise VA of or 
submit any further evidence pertaining to his claim.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as an April 
1997 Statement of the Case (SOC), and October 1997, July 
1999, June 2002, November 2002, April 2004, and August 2005 
Supplemental Statements of the Case (SSOC).  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claim.  By way of these 
documents, they were also specifically informed of the 
cumulative evidence already provided to the VA, or obtained 
by VA on the veteran's behalf.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exists by deciding his claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, as well as postservice 
medical records and examination reports.  Under the 
circumstances of this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of his claim poses no risk of prejudice to him.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion, and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claim).  

Factual Background

Information currently on file is to the effect that, while in 
service, the veteran served as a carpenter.  A portion of the 
veteran's service was in the Republic of Vietnam.  Awards and 
commendations given the veteran include the National Defense 
Service Medal, the Vietnam Service Medal, and the Vietnam 
Campaign Medal.  

Service medical records are negative for history, complaints 
or abnormal findings indicative of the presence of post-
traumatic stress disorder.  In a Report of Psychiatric 
Evaluation dated in March 1969, it was noted that the veteran 
had undergone evaluation at the stockade, where he had been 
confined for being absent without leave (AWOL) and disobeying 
an order.  The pertinent diagnosis noted was chronic, 
moderate, passive-aggressive personality disorder, manifested 
by a resistance to authority, which existed prior to the 
veteran's entry upon active service.  A service separation 
examination dated in March 1969 was significant only for the 
presence of the aforementioned passive-aggressive personality 
disorder.  

A Vet Center Client Intake Form and accompanying documents 
dated in June 1981 were negative for the presence of post-
traumatic stress disorder.  

At the time of a VA general medical examination in June 1982, 
the veteran voiced no psychiatric complaints.  A psychiatric 
evaluation was negative for the presence of any significant 
abnormalities, and no pertinent diagnosis was noted.  

In August 1996, there was received the veteran's claim for 
service connection for post-traumatic stress disorder.

In a post-traumatic stress disorder questionnaire, apparently 
dated in February 1997, the veteran reported having been 
involved in "combat duty" in Vietnam.  According to the 
veteran, most of his contact with "the dead" occurred while 
working on bridges or out in the rice paddies fixing landing 
pads.  When questioned as to whether he had been aware of any 
"casualties," the veteran stated that, while he had seen a 
number of people killed in action, he did not know their 
names.  According to the veteran, these stressful events in 
question took place 25 years ago, with the result that he was 
unable to "remember names."  

During the course of an RO hearing in June 1997, the veteran 
testified that he had seen a "lot of choppers in midair 
explosions," and that he was "under fire all the time," while 
"trying to repair docks and bridges."  See Transcript, 
page 3.  When questioned regarding whether any of his friends 
had been "wounded or killed," the veteran responded that "a 
few were wounded."  However, he knew only their nicknames.  
See Transcript, page 4.  

On VA psychiatric examination in July 1997, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  According to the veteran, while in Vietnam, he was 
assigned to the 523rd Combat Engineers, 34th Group, where his 
job included bridge repair, building docks and airstrips, and 
a "lot of clearing" for the infantry.  When questioned, the 
veteran indicated that some of his colleagues were injured 
and taken away, and he never knew what happened to them.  
Reportedly, upon first arriving in Vietnam, the veteran was 
placed on guard duty, and, because he didn't know any better, 
opened fired on some civilians thinking they were the enemy.  
According to the examiner, the veteran "gave symptoms" of 
post-traumatic stress disorder.  Also noted were problems 
with "frequent depression."  The clinical impression was 
"deferred," pending review of a Minnesota Multiphasic 
Personality Inventory to be administered at some point in the 
future.  

In an addendum to the aforementioned VA psychiatric 
examination dated in August 1997, it was noted that the 
veteran's Minnesota Multiphasic Personality Inventory was 
invalid, and could not be relied upon for a diagnosis.  While 
the clinical interview suggested post-traumatic stress 
disorder, the examiner did not feel that he was able to 
elicit stressor details sufficient to make that diagnosis "in 
a positive manner."  

In correspondence of September 1997, the Director of the 
United States Army and Joint Services Center for the Research 
of Unit Records stated that he was enclosing extracts of an 
Operational Report/Lessons Learned submitted by the 18th 
Engineer Brigade, the higher headquarters of the 523rd 
Engineer Company for the period ending July 31, 1968.  Also 
enclosed were extracts of an Operational Report/Lessons 
Learned submitted by the 34th Engineer Group, the higher 
headquarters of the 523rd Engineer Company for the period 
July to October 1968.  According to the Director, the 
Operational Report/Lessons Learned documented operations 
during the reporting periods noted.  However, the Center had 
been unable to document that the veteran's engineer unit had 
dropped concussion grenades into rivers (as reported by the 
veteran).  

At the time of a VA psychiatric examination in January 1999, 
it was once again noted that the veteran's claims folder was 
available, and had been reviewed.  According to the examiner, 
he was unable to elicit from the veteran a history of 
specific traumatic episodes from Vietnam other than one 
involving the death of the veteran's father shortly after the 
veteran arrived in Vietnam.  According to the veteran, he 
returned from his father's funeral "with a negative 
attitude."  The pertinent diagnosis noted was post-traumatic 
stress disorder symptoms, but with no identified stressor.  
In the opinion of the examiner, because he could not elicit a 
specific stressor from the veteran, he did not have enough 
evidence to warrant a diagnosis of post-traumatic stress 
disorder.  

A Minnesota Multiphasic Personality Inventory conducted in 
January 1999 was again described as invalid.  Significantly, 
the veteran was noted to have marked the first 135 items 
false, and then answered the test in a highly idiosyncratic 
way, marking every item across the top of the answer sheet in 
blue ink, every second item across the top of the answer 
sheet in pencil, and returning to blue ink alternating with 
pencil for many of the items.  According to the examiner, 
this was a highly unusual pattern, and provided no way to 
offer an interpretation of the profile.

A VA record of hospitalization dated in September 1999 was 
significant for a diagnosis of depression, rule out post-
traumatic stress disorder.  

Received in October 1999 were copies of Operational 
Reports/Lessons Learned for the 84th Engineer Battalion for 
the periods ending October 31, 1968 and October 31, 1969.  

In correspondence of early October 1999, a private physician 
(apparently, an orthopedic surgeon) wrote that the veteran 
had "ongoing pain and a chronic pain syndrome, along with 
post-traumatic stress syndrome."  

During the course of a hearing before one of the undersigned 
Veterans Law Judges in October 1999, the veteran offered 
testimony regarding the nature and etiology of his claimed 
post-traumatic stress disorder.

Received in January 2000 were copies of an Operational Report 
of the 84th Engineer Battalion for the period ending 
April 30, 1969.

VA outpatient treatment records covering the period from 
February to September 2000 show treatment during that time 
for apparent post-traumatic stress disorder.  In an entry of 
May 2000, there was noted a clinical impression of "post-
traumatic stress disorder--need better documentation of 
stressor."  

At the time of a VA psychiatric examination of May 2002, it 
was noted that the veteran's claims folder, as well as a 
Board remand, had been reviewed prior to the examination.  
When questioned, the veteran reported problems with "bad 
flashbacks."  Also noted were nightmares which occurred 
approximately once per week, and involved some kind of "near 
death" experience.  According to the veteran, while in 
Vietnam, he "stayed under fire all night."  

On mental status examination, the veteran's eye contact was 
limited, and he appeared somewhat dysphoric.  The veteran 
tended to be quite vague, and it was difficult to pin him 
down regarding particular details.  The veteran's predominant 
mood was one of depression, though his affect was appropriate 
to content.  Thought processes and associations were logical 
and tight, and there was no evidence of any confusion.  No 
gross impairment of memory was observed, and the veteran was 
well-oriented.  At the time of examination, the veteran's 
insight was limited, and his judgment adequate.  The 
pertinent diagnosis noted was post-traumatic stress disorder 
not found.

In the opinion of the examiner, there appeared to be no nexus 
between the veteran's reported stressors and post-traumatic 
stress disorder symptomatology he described.  The veteran 
tended to describe incidents which were rather vague, with no 
specific details.  Given this lack of information, the 
examiner was unable to confirm a diagnosis of post-traumatic 
stress disorder.  The examiner did, however, believe that the 
veteran suffered from a depressive disorder.

During the course of an RO hearing in August 2002, the 
veteran offered additional testimony regarding the nature and 
etiology of his alleged post-traumatic stress disorder.  

VA records covering the period from March to November 2002 
show treatment during that time for apparent post-traumatic 
stress disorder.  In an entry of June 2002, it was noted that 
the veteran did not meet the diagnostic criteria for 
post-traumatic stress disorder.  

In correspondence of December 2003, a social worker wrote 
that the veteran continued to ruminate regarding Vietnam.  
Additionally noted was that the veteran was hypervigilant, 
with an exaggerated startle response.  According to the 
social worker, the veteran appeared to be "worried about not 
getting (a) disability rating re Vietnam experiences."  

Received in January 2004 were certain unspecified documents 
purporting to show various service members killed and/or 
missing in action in Vietnam.  

At the time of a VA psychiatric examination in March 2004, it 
was noted that the veteran's claims folder was available, and 
had again been reviewed.  Noted at the time of examination 
was that it was difficult to elicit a very specific stressor 
from the veteran.  When asked to report the most traumatic 
thing which he had experienced while in Vietnam, the veteran 
described a time when he was up river, and saw bodies 
floating down the river.  The pertinent diagnosis noted was 
depressive disorder, not otherwise specified.  According to 
the examiner, as on previous examinations, while he could 
elicit post-traumatic stress disorder symptomatology from the 
veteran, he could not establish a nexus between the reported 
stressor and the veteran's post-traumatic stress disorder 
symptomatology.  As in prior examinations, the veteran gave a 
rather vague stressor, which was different from stressors 
reported in a prior examination of 2002.  At that time, the 
veteran described "shooting up boats" on the river.  In the 
current examination, the veteran described "seeing dead 
bodies the next day."  These remained rather vague stressors, 
resulting in difficulty establishing a nexus between them and 
the veteran's post-traumatic stress disorder symptomatology.  

During the course of a travel board hearing before the 
undersigned acting Veterans Law Judge in June 2004, the 
veteran and his spouse offered additional testimony regarding 
the nature and etiology of his alleged post-traumatic stress 
disorder.  

Received in September 2005 were various records of the Social 
Security Administration showing treatment for post-traumatic 
stress disorder, and various other unrelated medical 
problems.  

In correspondence of September 2005, a VA staff psychiatrist 
wrote that he had been instructed by the VA to provide a 
letter for veterans who were asking for assistance in their 
service connection claims.  According to that psychiatrist, 
where patients had been diagnosed with post-traumatic stress 
disorder, it was his practice to provide a letter denoting 
their clinical course, as well as a review of their DD Form 
214 for evidence of documented stressors and whether they 
continued to be followed in the clinic.  The staff 
psychiatrist indicated that the veteran had been treated for 
psychiatric problems since September of 1999.  Reportedly, he 
had been referred to the post-traumatic stress disorder 
clinic, where he was first seen in May 2000, and given a 
diagnosis of post-traumatic stress disorder.  The 
psychiatrist admitted that he did not have a copy of the 
veteran's DD Form 214 for review.  However, the veteran 
reported a military occupational specialty of combat 
engineer, as well as exposure to events meeting criteria "A" 
for post-traumatic stress disorder.  

Analysis

The veteran in this case seeks service connection for 
post-traumatic stress disorder.  In that regard, service 
connection may be established for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may additionally be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2005).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v West, 12 Vet. App. 247, 253 
(1999).  

Effective March 7, 1997, service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  However, if the claimed stressor is not 
combat-related, the veteran's lay testimony regarding the 
inservice stressor is insufficient, standing alone, to 
establish service connection, and must be corroborated by 
credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Duran v. Brown, 6 Vet. App. 283, 289 (1994).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a post-traumatic stress disorder.  Rather, during 
the veteran's period of active military service, he was found 
to be suffering from a passive-aggressive personality 
disorder, a disability for which service connection may not 
be granted under the applicable laws and regulations.  See 
38 C.F.R. § 3.303(c) (2005).  The earliest clinical 
indication of the alleged presence of a post-traumatic stress 
disorder is revealed by correspondence from the veteran's 
private physician dated in October 1999, more than 30 years 
following the veteran's discharge from service, at which time 
he was described as suffering from "chronic pain syndrome, 
along with post-traumatic stress syndrome."  Significantly, 
that statement was provided by the veteran's treating 
orthopedic surgeon, and was devoid of any mention of the 
veteran's psychiatric records.  

The Board acknowledges that, on various occasions during the 
course of outpatient treatment, the veteran has received a 
diagnosis of post-traumatic stress disorder.  However, he has 
additionally received diagnoses of depression and/or a 
depressive disorder.  Interestingly, while the veteran has 
undergone no fewer than four VA psychiatric examinations, all 
of which have involved a complete review of his claims 
folder, none of those examinations has reached the conclusion 
that the veteran suffers from a post-traumatic stress 
disorder.  While in correspondence of September 2005, a VA 
psychiatrist indicated that the veteran suffered from a 
post-traumatic stress disorder, he freely admitted that he 
first saw the veteran no earlier than May 2000 (once again, 
more than 30 years following service discharge), and did not 
have access to his DD Form 214.  While according to that 
psychiatrist, the veteran reported a military occupational 
specialty of combat engineer, his service personnel records 
document that, while in service, he did, in fact, serve only 
as a carpenter.  Under the circumstances, the Board is 
compelled to conclude that diagnoses of post-traumatic stress 
disorder offered by the veteran's private orthopedic surgeon 
and the aforementioned VA psychiatrist were clearly based 
solely upon history provided by the veteran, with no 
reference whatsoever to the veteran's service records or 
claims folder.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, is of limited probative 
value); see also Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993).  

The veteran argues that, while in service in the Republic of 
Vietnam, he engaged in and/or was exposed to numerous 
stressful incidents, precipitating the subsequent development 
of a post-traumatic stress disorder.  However, 
notwithstanding the best efforts of the RO, those stressors 
have yet to be verified.  In point of fact, such information 
as the veteran has provided is, for the most part, lacking in 
the specificity necessary to the verification process.  To 
date, the existence of an inservice stressor sufficient to 
provoke a post-traumatic stress disorder has not been 
demonstrated.  The Board is forced to conclude that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for post-traumatic 
stress disorder.  Under the circumstances, and absent 
credible corroborating evidence demonstrating the presence of 
an inservice stressor, the veteran's claim of service 
connection for post-traumatic stress disorder must therefore 
be denied.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  


			
          HEATHER J. HARTER	CONSTANCE B. TOBIAS
	        Acting Veterans Law Judge                              
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
MARK GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


